Exhibit 99 January 6, 2016 CONTACT: Steven S. Sintros, Senior Vice President & CFO UNIFIRST ANNOUNCES FINANCIAL RESULTS FOR THE FIRST QUARTER OF FISCAL 2016 Wilmington, MA (January 6, 2016) UniFirst Corporation (NYSE: UNF) today announced results for its first quarter of fiscal 2016 which ended November 28, 2015. Revenues for the quarter were $373.4 million, up 0.8% from $370.4 million in the year ago period. Net income was $35.9 million ($1.78 per diluted share), down 4.1% from $37.4 million ($1.85 per diluted share) in the first quarter of fiscal 2015. Ronald D. Croatti, UniFirst President and Chief Executive Office said, “As anticipated, our growth during the first quarter was impacted by the loss of uniform wearers and customers in energy dependent markets in the United States and Canada during the last year. In addition, our top and bottom lines were affected by the further weakening of the Canadian Dollar. Despite these challenges, we continue to focus on emphasizing the value of our products and services to new and existing customers, improving our overall customer service levels and other factors within our control.” Core Laundry revenues in the quarter were $335.0 million, down 0.2% from those reported in the prior year’s first quarter. Adjusting for the effects of acquisitions and a weaker Canadian dollar, revenues grew 0.4%. This segment’s income from operations decreased 6.9% compared to the first quarter of fiscal 2015, while the operating margin decreased to 15.8% from 16.9% a year ago. The margin decline primarily reflects higher merchandise costs, selling and administrative expenses and depreciation as a percentage of revenues. These items were partially offset by lower energy and legal expenses during the quarter compared to a year ago. Revenues for the Specialty Garments segment, which consists of nuclear decontamination and cleanroom operations, were $26.8 million, up 19.1% from $22.5 million in the first quarter of fiscal 2015. Due primarily to the improved revenue performance, this segment’s income from operations increased to $4.3 million in the current quarter from $2.3 million in last year’s comparable period. These favorable comparisons were primarily driven by this segment’s U.S. and Canadian nuclear decontamination operations. UniFirst continues to maintain a solid balance sheet with no long-term debt and increasing cash balances. Net cash provided by operating activities during the quarter was $57.6 million, up 9.1% from the same quarter in fiscal 2015 and cash and cash equivalents at the end of the fiscal quarter totaled $311.5 million, up from $276.6 million at the end of fiscal 2015. Outlook Mr. Croatti continued, “Based on the further weakening of the Canadian dollar to the current level, we now believe that full year fiscal 2016 revenues will be between $1.460 billion and $1.475 billion and that our full year diluted EPS will be between $5.60 and $5.80. This guidance assumes no significant further deterioration in our wearer base as a result of additional layoffs in energy dependent markets that we service.” Conference Call Information UniFirst will hold a conference call today at 10:00 a.m. (ET) to discuss its quarterly financial results, business hig hlights and outlook. A simultaneous live webcast of the call will be available over the Internet and can be accessed at www.unifirst.com. About UniFirst Corporation Headquartered in Wilmington, Mass., UniFirst Corporation is a North American leader in the supply and servicing of uniform and workwear programs, as well as the delivery of facility service programs. Together with its subsidiaries, the company also provides first aid and safety products, and manages specialized garment programs for the cleanroom and nuclear industries. UniFirst manufactures its own branded workwear, protective clothing, and floorcare products, and with more than 225 service locations, 275,000 customer locations, and 12,000 employee Team Partners, the Company outfits more than 1.5 million workers each business day. UniFirst is a publicly held company traded on the New York Stock Exchange under the symbol UNF and is a component of the Standard & Poor's 600 Small Cap Index. For more information visit www.unifirst.com. Forward Looking Statements This public announcement contains forward looking statements that reflect the Company’s current views with respect to future events and financial performance, including projected revenues and earnings per share. Forward looking statements contained in this public announcement are subject to the safe harbor created by the Private Securities Litigation Reform Act of 1995 and may be identified by words such as “estimates,” “anticipates,” “projects,” “plans,” “expects,” “intends,” “believes,” “seeks,” “could,” “should,” “may,” “will,” or the negative versions thereof, and similar expressions and by the context in which they are used. Such forward looking statements are based upon our current expectations and speak only as of the date made. Such statements are highly dependent upon a variety of risks, uncertainties and other important factors that could cause actual results to differ materially from those reflected in such forward looking statements. Such factors include, but are not limited to, our ability to compete successfully without any significant degradation in our margin rates, uncertainties caused by the continuing adverse worldwide economic conditions and their impact on our customers’ businesses and workforce levels, uncertainties regarding any existing or newly-discovered expenses and liabilities related to environmental compliance and remediation, any adverse outcome of pending or future contingencies or claims, uncertainties regarding our ability to consummate and successfully integrate acquired businesses, our ability to preserve positive labor relationships and avoid becoming the target of corporate labor unionization campaigns that could disrupt our business, the continuing increase in domestic healthcare costs, including the ultimate impact of the Affordable Care Act, our retention of customers and renewal of customer contracts, uncertainties regarding the price levels of natural gas, electricity, fuel and labor, the negative effect on our business from sharply depressed oil prices, fluctuation on our revenue and net income from our specialty garments segment, the effect of currency fluctuations on our results of operations and financial condition, rampant criminal activity and instability in Mexico where our principal garment manufacturing plants are located, the impact on our goodwill and intangibles that might result from adverse financial and economic changes, our ability to properly and efficiently design, construct, implement and operate our new customer relationship management (“CRM”) computer system, interruptions or failures of our information technology systems, including as a result of cyber-attacks, failure to comply with other state and federal regulations that might result in penalties or costs, seasonal and quarterly fluctuations in business levels, any loss of key management or other personnel, our dependence on third parties to supply us with raw materials, increased costs as a result of any future changes in federal or state laws, rules and regulations or governmental interpretation of such laws, rules and regulations, demand and prices for our products and services, economic and other developments associated with the war on terrorism and its impact on the economy, general economic conditions and other factors described under “Item 1A. Risk Factors” in our Annual Report on Form 10-K for the year ended August 29, 2015 and in our other filings with the Securities and Exchange Commission. We undertake no obligation to update any forward looking statements to reflect events or circumstances arising after the date on which such statements are made. UniFirst Corporation and Subsidiaries Consolidated Statements of Income Thirteen weeks ended November 28, Thirteen weeks ended November 29, (In thousands, except per share data) 2014 (2) Revenues $ $ Operating expenses: Cost of revenues (1) Selling and administrative expenses (1) Depreciation and amortization Total operating expenses Income from operations Other (income) expense: Interest expense Interest income ) ) Foreign exchange loss Total other (income) expense ) ) Income before income taxes Provision for income taxes Net income $ $ Income per share – Basic Common Stock $ $ Class B Common Stock $ $ Income per share – Diluted Common Stock $ $ Income allocated to – Basic Common Stock $ $ Class B Common Stock $ $ Income allocated to – Diluted Common Stock $ $ Weighted average number of shares outstanding – Basic Common Stock Class B Common Stock Weighted average number of shares outstanding – Diluted Common Stock (1) Exclusive of depreciation on the Company’s property, plant and equipment and amortization on its intangible assets (2) Unaudited UniFirst Corporation and Subsidiaries Condensed Consolidated Balance Sheets (In thousands) November 28, 2015 (1) August 29, Assets Current assets: Cash and cash equivalents $ $ Receivables, net Inventories Rental merchandise in service Prepaid and deferred income taxes Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Goodwill Customer contracts and other intangible assets, net Deferred income taxes Other assets $ $ Liabilities and shareholders' equity Current liabilities: Loans payable $ $ Accounts payable Accrued liabilities Accrued and deferred income taxes Total current liabilities Long-term liabilities: Accrued liabilities Accrued and deferred income taxes Total long-term liabilities Shareholders' equity: Common Stock Class B Common Stock Capital surplus Retained earnings Accumulated other comprehensive (loss) income ) ) Total shareholders' equity $ $ (1) Unaudited UniFirst Corporation and Subsidiaries Detail of Operating Results Revenues (In thousands, except percentages) Thirteen weeks ended November 28, 2015 (1) Thirteen weeks ended November 29, 2014 (1) Dollar Change Percent Change Core Laundry Operations $ $ $ ) -0.2 % Specialty Garments First Aid ) -3.8 Consolidated total $ $ $ % Income from Operations (In thousands, except percentages) Thirteen weeks ended November 28, 2015 (1) Thirteen weeks ended November 29, 2014 (1) Dollar Change Percent Change Core Laundry Operations $ $ $ ) -6.9 % Specialty Garments First Aid ) -28.4 Consolidated total $ $ $ ) -3.8 % (1) Unaudited UniFirst Corporation and Subsidiaries Consolidated Statements of Cash Flows (In thousands) Thirteen weeks ended November 28, 2015 (1) Thirteen weeks ended November 29, 2014 (1) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation Amortization of intangible assets Amortization of deferred financing costs 52 52 Share-based compensation Accretion on environmental contingencies Accretion on asset retirement obligations Deferred income taxes 26 21 Changes in assets and liabilities, net of acquisitions: Receivables ) ) Inventories Rental merchandise in service ) ) Prepaid expenses and other current assets ) ) Accounts payable Accrued liabilities ) ) Prepaid and accrued income taxes Net cash provided by operating activities Cash flows from investing activities: Acquisition of businesses, net of cash acquired ) ) Capital expenditures ) ) Other Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from loans payable and long-term debt — Payments on loans payable and long-term debt ) ) Proceeds from exercise of Common Stock options, including excess tax benefits Payment of cash dividends ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ (1) Unaudited
